Case: 13-1118   Document: 3      Page: 1   Filed: 01/14/2013




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                  DANIEL E. HEILY,
                   Plaintiff-Appellant,

                            v.

    DEPARTMENT OF DEFENSE, NATIONAL
GEOSPATIAL INTELLIGENCE AGENCY, WINSTON
   BEAUCHAMP, DAVID S. SCOPP, LAURI JO
 LITTON, LARRY G. STEPHENS, AND MARCUS J.
                   BOYLE,
             Defendants-Appellees.
            ______________________

                       2013-1118
                 ______________________

    Appeal from the United States District Court for the
District of Columbia in No. 09-CV-1230, Judge Reggie B.
Walton.
                 ______________________

                     ON MOTION
                 ______________________

                       ORDER
    Daniel E. Heily filed a Notice of Appeal in the United
States District Court for the District of Columbia ex-
pressly seeking review in the United States Court of
Appeals for the District of Columbia Circuit. When the
notice of appeal was entered into the district court’s
CM/ECF system, it appears to have been entered as
Case: 13-1118     Document: 3       Page: 2   Filed: 01/14/2013




2                                     DANIEL HEILY   v. DEFENSE
“Notice of Appeal to the Federal Circuit” in error. Heily v.
United States Department of Defense, No. 09-cv-01230,
Docket No. 40.
      Upon consideration thereof,
      IT IS ORDERED THAT:
     Absent objection received within 21 days of the date of
filing of this order, this appeal shall be transferred to the
United States Court of Appeals for the District of Colum-
bia Circuit.
                                      FOR THE COURT

                                      /s/ Jan Horbaly
                                      Jan Horbaly
                                      Clerk

s25